Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of a method including forming a plurality of electrically conductive connector elements adjacent opposite ends each positioned beyond an end of the attachment region, each connector element having a first end, a second end and an edge surface extending vertically between the first and second ends, the first end of each connector element being adjacent the carrier and the second end of each connector element at a distance greater than 50 microns from the carrier; forming a dielectric encapsulation between adjacent edge surfaces of the connector elements, to thereby form a reconstituted substrate; after forming the dielectric encapsulation, forming a redistribution structure overlying both the encapsulation and the 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a microelectronic package including electrically conductive connector elements each positioned beyond an end of the microelectronic element and each having a first end, a second end remote from the first end, and an edge surface extending between the first and second ends, wherein one of the first end or the second end of each connector element is adjacent the first side of the package, the edge surfaces of the connector elements being contacted by the encapsulation between the first and second ends; a redistribution structure comprising electrically conductive traces and overlying both the encapsulation and the microelectronic element, the redistribution structure adjacent the second side of the package, the other of the first end or the second end of each connector element being electrically coupled with the conductive traces of the redistribution structure, as in the context of claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816